J-S48004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: H.R.                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: H.R.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 221 EDA 2019

                Appeal from the Order Entered January 8, 2019
     In the Court of Common Pleas of Northampton County Civil Division at
                         No(s): CP-48-CV-2017-10986


BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BOWES, J.:                                   FILED JULY 24, 2020

        H.R. appeals from the order that granted a one-year extension of the

Northampton County Office of the Solicitor’s request for involuntary

commitment under the Court-Ordered Involuntary Treatment of Certain

Sexually Violent Persons statute (“Act 21”).1 We affirm.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Act 21 directs a juvenile court to order involuntary inpatient treatment for a
sexually violent delinquent child (“SVDC”) if it finds, “by clear and convincing
evidence[,] that the person has a mental abnormality or personality disorder
which results in serious difficulty in controlling sexually violent behavior that
makes the person likely to engage in an act of sexual violence.” 42 Pa.C.S.
§ 6403(d). Once entered, the order is reviewed annually and may extend
indefinitely, as long as the person continues to meet the criteria for
involuntary inpatient treatment. See 42 Pa.C.S. § 6404. Upon release from
involuntary inpatient treatment, the individual must successfully complete one
year of involuntary outpatient treatment in order to comply with Act 21’s
treatment requirements. See 42 Pa.C.S. §§ 6404.1, 6404.2.
J-S48004-19



      On September 20, 2010, a juvenile court adjudicated then-thirteen-

year-old Appellant delinquent for committing acts that would constitute an

indecent assault of a complainant less than thirteen years of age if committed

by an adult. The court imposed juvenile probation and ordered Appellant to

undergo inpatient treatment at a sex offender residential treatment facility.

      Appellant remained in treatment and, when he turned twenty, was

assessed by the Sexual Offender Assessment Board (“SOAB” or “Board”) to

determine whether involuntary residential treatment was still necessary. The

Board provided its assessment to the juvenile court, which then held a

preliminary Act 21 hearing. At the conclusion of the hearing, the court found

that a prima facie case had been presented, establishing the need for ongoing

inpatient treatment.    On December 7, 2017, the Northampton County

Solicitor’s designee filed a petition for involuntary treatment and Appellant’s

counsel filed a motion to dismiss.

      Following the December 19, 2017 Act 21 hearing, the court denied the

motion to dismiss and granted the petition for involuntary treatment,

determining that Appellant met the requirements for a SVDC. As a result, the

court committed Appellant to one year of mental health treatment at Torrance

State Hospital. On January 8, 2018, Appellant filed an appeal to this Court,

challenging the constitutionality of the procedure, in general and as applied to

him, for determining whether an individual is an SVDC.        In a unanimous

opinion, we affirmed the lower court’s order, explaining that the relevant




                                     -2-
J-S48004-19



provisions of Act 21 were not punitive in either intent or effect. In re H.R.,

196 A.3d 1059, 1063-65 (Pa.Super. 2018) (“H.R. I”).

       Appellant filed a petition for allowance of appeal in the Supreme Court,

which granted review of the following question: “Is Act 21 punitive, such that

its retroactive application to [Appellant] and its mechanism for determining

whether an individual is a[n SVDC] are unconstitutional under [Muniz2 and

Butler I]?”3

       While the appeal was pending in our Supreme Court, Stacie Barnes,

Psy.D., the clinical director of the Pennsylvania sexual responsibility and

treatment program at Torrance, interviewed Appellant on October 11, 2018

and October 12, 2018 in order to prepare a ten-month comprehensive facility

____________________________________________


2 Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (holding that the
registration requirements of Pennsylvania’s Sex Offender Registration and
Notification Act (“SORNA”) constitute criminal punishment, such that their
retroactive application violates the ex post facto clauses of the United States
and Pennsylvania Constitutions); Commonwealth v. Butler, 173 A.3d 1212,
1217-18 (Pa.Super. 2017) (“Butler I”) (applying Muniz to the Sexually
Violent Predator (“SVP”) assessments and finding that because the SORNA
registration requirements are punitive, a factual finding, such as whether a
defendant has a mental abnormality that makes him likely to engage in
predatory sexually violent offenses, must be found beyond a reasonable
doubt).

3 On April 1, 2020, our Supreme Court issued its decision affirming our Court’s
decision in H.R. I. See In re H.R., 227 A.3d 316, 324 (Pa. 2020) (“H.R.
II”). In doing so, our court held that Act 21 does not constitute criminal
punishment and that Act 21’s mechanism of adjudicating SVDC by clear and
convincing evidence remains constitutionally sound. Id. at 335. We discuss
the holding in H.R. II in more detail in the body of this memorandum.




                                           -3-
J-S48004-19



review of Appellant’s progress, pursuant to 42 Pa.C.S. 6404(b)(1).4         Dr.

Barnes submitted her report to the court on October 19, 2018. On October

24, 2018, SOAB board member Veronique Valliere, Psy.D. filed her Act 21

sexual offender assessment of Appellant. Both reports were presented to the

court and a review hearing was scheduled to determine whether Appellant

would need to be recommitted for an additional one-year term of involuntary

treatment. On December 11, 2018, Appellant filed a habeas corpus petition

based upon this Court’s ephemeral holding in In re J.C., 1391 WDA 2017

(Pa.Super. 2017) (withdrawn on February 15, 2019).

       On December 12, 2018, the juvenile court held an Act 21 review

hearing. The county presented the testimony of Dr. Valliere, who opined that

Appellant met the criteria for civil commitment under Act 21 because he

struggles to control his sexually violent behavior due to his diagnoses for

exhibitionistic disorder, frotteuristic disorder,5 and antisocial personality

disorder. N.T. Act 21 Review Hearing, 12/12/18 at 4, 15-16. Dr. Valliere did

not interview Appellant, so her assessment was based upon her review of Dr.

Barnes’s ten-month § 6404(b)(1) facility report, Appellant’s treatment records

____________________________________________


4 “Sixty days prior to the expiration of the one-year commitment period, the
director of the facility or a designee shall submit an evaluation and the board
shall submit an assessment of the person to the court.”             42 Pa.C.S.
§ 6404(b)(1).

5 Frotteuristic disorder involves “the act of touching or rubbing one’s genitals
up against another person in a sexual manner without their consent, in order
to       derive       sexual        pleasure       or      reach      orgasm.”
https://www.psychologytoday.com/us/conditions/frotteuristic-disorder

                                           -4-
J-S48004-19



for the last year, and the November 2018 assessment. Id. at 6, 42. Appellant

testified on his own behalf, explaining that he had shown growth by graduating

from level 2.1. to 2.2 of the treatment program.

      At the conclusion of the hearing, the court requested that the parties

submit briefs addressing Appellant’s habeas corpus petition and whether

Appellant should be committed for an additional one-year term of involuntary

treatment. Both sides submitted briefs, and on January 8, 2019, the juvenile

court issued an order and opinion denying Appellant’s motion for immediate

release without prejudice and finding that Appellant was in need of an

additional year of involuntary treatment under Act 21.

      Appellant filed a timely notice of appeal.    He complied with the trial

court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal, and the trial court relied on its opinion of January 8,

2019 as its Pa.R.A.P. 1925(a) opinion.

      Appellant raises the following issues:

      1.    Is Act 21 punitive, such that its retroactive application to
            [Appellant] and its mechanism for determining whether an
            individual is a sexually violent delinquent child are
            unconstitutional under [Muniz] and [Butler I]?

      2.    Did the trial court abuse its discretion in finding that the
            county met its burden of proof, by clear and convincing
            evidence, that H.R. has [serious] difficulty controlling
            sexually violent behavior so as to justify an additional year
            of involuntary inpatient treatment?

      3.    Did the trial court abuse its discretion by relying on the 2018
            SOAB assessment despite the fact that it was generated in
            an unethical manner?

                                     -5-
J-S48004-19



       4.     Did the trial court abuse its discretion by relying on the
              facility evaluation despite the fact that its author was not
              present to testify?

See Appellant’s brief at 4.

       In his first issue, Appellant alleges that Act 21 is punitive.           See

Appellant’s brief at 15. Therefore, he contends, the determination whether

someone should be involuntarily committed to inpatient treatment upon a

clear and convincing evidentiary standard is unconstitutional. Id.    In

considering Appellant’s position, “we recognize there is a general presumption

that all lawfully enacted statutes are constitutional. In addition, as this case

presents a question of law, our scope of review is plenary and we review the

lower courts’ legal determinations de novo.” Muniz, supra at 1195.

       After Appellant filed his appellate brief, our Supreme Court issued two

decisions that are directly on point and conflict with Appellant’s position. First,

in Commonwealth v. Butler, 226 A.3d 972 (Pa. 2020) (“Butler II”), our

Supreme Court reversed Butler I, a case upon which Appellant relies to

support his position.6       See Appellant’s brief at 15-16, 27-29, 38-39.       In

overruling Butler I, our Supreme Court engaged in a detailed balancing of



____________________________________________


6  As explained previously, in Butler I we held that the registration,
notification, and counseling requirements imposed upon SVPs under SORNA
amounted to punishment, thus requiring that SVP determinations apply the
standard of beyond a reasonable doubt. Butler I, supra at 1216-1217.



                                           -6-
J-S48004-19


the Mendoza-Martinez7 factors. Id. at 988-993.   This analysis led it to

conclude that the registration, notification, and counseling requirements

imposed upon sexually violent predators SVPs were not punitive under

SORNA. Id. at 992-993. Since these additional requirements placed on SVPs

were not punitive, SORNA’s requirement that the trial court determine

whether an offender is an SVP by a preponderance of the evidence remained

constitutionally sound.8 Id. at 993.

       Second, our Supreme Court issued H.R. II, the result of the appeal of

a prior order in this case. In H.R. II, our Supreme Court affirmed our decision

that the Act 21 mechanism for determining whether an individual is a SVDC

did not constitute criminal punishment. See H.R. II, supra at 335. After


____________________________________________


7 Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963). The Mendoza-
Martinez factors are as follows: whether the statute involves an affirmative
disability or restraint; (2) whether the sanction has been historically regarded
as punishment; (3) whether the statute comes into play only on a finding of
scienter; (4) whether the operation of the statute promotes the traditional
aims of punishment; (5) whether the behavior to which the statute applies is
already a crime; (6) whether there is an alternative purpose to which the
statute may be rationally connected; and (7) whether the statute is excessive
in relation to the alternative purpose assigned. See Muniz, supra at 1210-
17.

8 On February 21, 2018, following our Supreme Court’s decisions in Muniz
and Butler I, the Pennsylvania General Assembly amended SORNA. See Act
of Feb. 21, 2018, P.L. 27, No. 10 (HB 631 of 2017; “Act 10”). Thereafter, our
Governor signed new legislation striking the Act 10 amendments and
reenacting several SORNA provisions. See Act of June 12, 2018, P.L. 140,
No. 29 (HB 1952 of 2018; “Act 29”); see also 42 Pa.C.S. § 9799.51(b)(4)
(explaining that the legislature amended SORNA in order to comply with
Muniz and Butler I). Therefore, the Butler II Court reviewed the amended
version of SORNA. See Butler II, supra at 981 n.11.

                                           -7-
J-S48004-19


acknowledging the limited precedential value of Muniz, due to the heightened

safety concerns and the irrelevance of the SORNA Subchapter H requirements

in the SVDC context, the H.R. II court nonetheless applied the analytic

structure of the Butler II Court. Id. at 330-31.    Accordingly, the Court

applied the Mendoza-Martinez factors to Act 21 in order to determine if it

was punitive in intent or effect. Id. at 331-335.     Ultimately, the Court

determined that only the first factor weighed in favor of deeming Act 21

punitive, and all other factors balanced in favor of finding the statute non-

punitive. Id. The High Court explained the reasoning behind its decision as

follows:

      Despite the fact that Act 21 imposes obvious affirmative
      disabilities or restraints upon SVDCs, our review of the remaining
      Mendoza-Martinez factors leads to the conclusion [that] the
      statutory scheme is not punitive in intent or effect. Act 21
      provides treatment to SVDCs rather than imposing restrictions
      that were historically considered punishment, and does not
      promote the typically punitive goals of deterrence and retribution.
      Furthermore, Act 21 protects the public from SVDCs, who have
      never been convicted of a crime, but are subject to the statutory
      restrictions because they are dangerously mentally ill. Lastly, Act
      21, including the 2011 amendments, cannot be said to be
      excessive in light of the danger posed to the public by SVDCs.
      Based on all of the above, we conclude that Act 21 does not
      constitute criminal punishment.
Id. at 335. Next, the Court reasoned that because the challenged provisions

of Act 21 do not constitute criminal punishment, Appellant’s due process claim

surrounding the burden of proof employed at SVDC hearings failed. Id. Thus,

the statute’s application of a clear and convincing evidentiary standard for

imposing its requirements passes constitutional muster.

                                     -8-
J-S48004-19


      Here, Appellant again challenges the validity of his SVDC status on the

constitutional grounds that Act 21’s requirements constitute punishment

necessitating that all relevant factual findings are made beyond a reasonable

doubt.   See Appellant’s brief at 39.      In light of the foregoing precedent,

Appellant’s claims fail. Our Supreme Court has spoken on this issue and its

holding is fatal to Appellant’s position. As our Supreme Court explained in

H.R. II, Act 21 is not punitive. See H.R. II, supra at 335. Appellant has

not offered any additional analysis to persuade us otherwise.           Therefore,

Appellant’s constitutional challenges to Act 21 are meritless, and application

of the statute does not violate Appellant’s constitutional protections.

      Appellant’s final three issues concern the sufficiency of the evidence to

support the trial court’s order to extend his involuntary commitment. See

Appellant’s brief at 40-48. Thus, we will consider them together. As we do

so, the following principles guide our review:

      We have explained that, at the [Act 21] hearing, it is the
      Commonwealth that bears the burden of showing by clear and
      convincing evidence that the person has a mental abnormality or
      personality disorder which results in serious difficulty in controlling
      sexually violent behavior that makes the person likely to engage
      in an act of sexual violence. If the Commonwealth meets this
      burden, the court is to enter an order committing the person to
      inpatient treatment for a period of one year. Our Supreme Court
      has defined clear and convincing evidence as testimony that is so
      clear, direct, weighty, and convincing as to enable the trier of fact
      to come to a clear conviction, without hesitation, of the truth of
      the precise facts in issue. Thus, the clear and convincing evidence
      test has been described as an intermediate test, which is more
      exacting than a preponderance of the evidence test, but less
      exacting than proof beyond a reasonable doubt. Moreover, in
      conducting a sufficiency review, we must consider the evidence in

                                       -9-
J-S48004-19


      the light most favorable to the Commonwealth which prevailed
      upon the issue at trial. With regard to sexually violent predator
      assessments, the task of the Superior Court is one of review, and
      not of weighing and assessing evidence in the first instance.

In re S.T.S., Jr., 76 A.3d 24, 38-39 (Pa.Super. 2013) (citations and

quotations omitted).

      The juvenile court summarized Appellant’s specific arguments, the

relevant evidence, and its reasoning for concluding that Appellant’s arguments

must fail, as follows:

             Counsel for [Appellant] argues that the county failed to
      meet even the “clear and convincing evidence” burden
      enumerated at 42 Pa.C.S. § 6404(b)(2). [Appellant] further
      argues that the lack of any acts of sexual violence or substantial
      problem behaviors associated with two of his remaining diagnoses
      – frotteurism and exhibitionism – over the course of the past year
      at Torrance State Hospital indicates his ability to control his
      sexually violent behavior in an inpatient setting. Counsel for
      [Appellant] also cites his graduation from level 2.1 to 2.2 of the
      SRTP at Torrance as a sign of his growth and progress. However,
      as the counsel for the county notes, the fundamental purpose of
      the SRTP and other treatment programs is ostensibly to make
      progress.

             The court agrees with the county that the flush language of
      the statute calls for more than just incremental progress in order
      to release an individual from involuntary civil commitment under
      Act 21. While abstention from engaging in one or more identified
      problem behaviors for a period of one year is undoubtedly a good
      indicator of progress, it certainly does not eclipse other indications
      that an individual continues to have serious difficulty controlling
      sexually violent behavior due to a mental abnormality or
      personality disorder that makes the person likely to engage in an
      act of sexual violence. Indeed, as the Superior Court has
      recognized, “Act 21 does not require the court to find, by clear
      and convincing evidence, that a person has serious difficulty
      controlling sexually violent behavior such that there is an
      “imminent risk” that the person will reoffend if released. Instead,
      the plain language of the statute reveals that the Legislature’s

                                     - 10 -
J-S48004-19


      intent to require only that the court find clear and convincing
      evidence that the person is likely to reoffend at some point in the
      future before recommitting them under section 6404(b)(2).” In
      re: J.M., 5 A.3d 323, 330 (Pa.Super. 2010) (emphasis added).
      Testimony at the annual review hearing provided ample evidence
      indicating that while H.R. appears to have progressed somewhat
      in his ability to control some of his sexually violent behaviors, he
      still struggles to control and cope with his sexually violent
      behaviors stemming from his disorders.

             In support of its position, the county relies on both the 2018
      SOAB assessment prepared by Dr. Valliere, and the facility
      assessment prepared by Dr. Barnes. Dr. Valliere testified that,
      over the last year, [Appellant] “continued to demonstrate
      symptoms related to his sexual dangerousness.” (N.T., 12/12/18,
      at 7). Further, Dr. Valliere opined that [Appellant] continued to
      show problematic coping skills and self-regulation of emotional
      and sexual feelings and continued to exhibit aggressive thoughts
      associated with sexual arousal.          She further testified that
      [Appellant] continued to report sexual fantasies directed at female
      staff members at his treatment facility and that he indicated an
      inability to self-manage these thoughts and urges. (Id. at 8).
      Ultimately, Dr. Valliere concluded that she believed “with a
      reasonable degree of psychological certainty that [Appellant] is
      not managing the symptoms of his mental abnormalities that
      make him sexually dangerous and still continues to meet the
      criteria for commitment under the law. (Id. at 15-16).

Trial Court Opinion, 1/8/19, 6-9 (unnecessary capitalization and footnotes

omitted). Based on the summary of the evidence, which is supported by the

record, the juvenile court found that the evidence was sufficient to justify the

entry of the order to continue Appellant’s commitment: “Without hesitation,

the [c]ourt concludes that the risk of harm to the community is still too great

at this point, and that the best interests of all parties are best served if

[Appellant] remains civilly committed in involuntary inpatient treatment for

the time being.” Id. at 9. We agree.


                                     - 11 -
J-S48004-19


      In challenging the court’s determination, Appellant also avers that the

court should not have placed so much weight on Dr. Valliere’s opinion, since

she had stale information generated by others and did not interview Appellant

directly. See Appellant’s brief at 46-47. Additionally, he argues that the court

should not have considered Dr. Barnes’ § 6404(b)(1) facility evaluation since

she did not testify at the Act 21 review hearing.          We find Appellant’s

arguments unconvincing.

      The fact that Dr. Valliere based her conclusions on a review of

Appellant’s records and not personal observations or an independent

evaluation of Appellant is inapposite. Appellant did not object to Dr. Valliere’s

admission as an expert, and it is well established that experts may base their

opinions on data compiled by others.          See N.T. Act 21 Review Hearing,

12/12/18, at 5. As Pa.R.E. 703 provides:

      An expert may base an opinion on facts or data in the case that
      the expert has been made aware of or personally observed. If
      experts in the particular field would reasonably rely on those kinds
      of facts or data in forming an opinion on the subject, they need
      not be admissible for the opinion to be admitted.

Pa.R.E. 703.   Here in, Dr. Valliere properly based her assessment on her

review of Appellant’s history and records.

      Further, Appellant has not provided any authority to support his

allegation that Dr. Valliere was required to interview Appellant in order to

complete her assessment.      Importantly, the statutory authority governing

these assessments does not mandate it:


                                     - 12 -
J-S48004-19


      The board shall conduct an assessment, which shall include the
      board’s determination of whether or not the child is in need of
      commitment for involuntary treatment due to a mental
      abnormality as defined in section 6402 (relating to definitions) or
      a personality disorder, either of which results in serious difficulty
      in controlling sexually violent behavior. Upon the completion of
      the assessment pursuant to this section, the board shall provide
      the assessment to the court. In no case shall the board file the
      assessment later than 90 days after the child’s 20th birthday
      unless notification of the board was delayed under subsection
      (b.1), in which case the assessment shall be filed no later than
      180 days after the child’s 20th birthday.

42 Pa.C.S. § 6358(c).     Moreover, Dr. Valliere reviewed the § 6404(b)(1)

facility assessment prepared by Dr. Barnes, and Dr. Barnes did interview

Appellant.   Since Appellant has not offered any explanation as to how the

result would have been different had Dr. Valliere also interviewed Appellant

this argument also must fail.

      Next, Appellant attacks the inclusion of Dr. Barnes’s § 6404(b)(1) facility

assessment because she did not testify at the hearing. See Appellant’s brief

at 48. At the hearing, the county argued that the review was already part of

the record pursuant to 42 Pa.C.S. § 6404(b). See N.T. Act 21 Review Hearing,

12/12/18, at 48. The trial court initially sustained Appellant’s objection to the

admission of Dr. Barnes’s assessment and stated that the court would not rely

on the assessment in reaching its decision. Id. at 49. Later, after reviewing

the statutes governing Act 21 review hearing proceedings, the trial court

reversed its ruling and agreed with the county, admitting the § 6404(b)(1)

assessment because § 6404(b)(1) required the court to review it prior to the

Act 21 hearing. Id. at 78.


                                     - 13 -
J-S48004-19


      The portion of the statute that the trial court relied on in reaching its

conclusion states as follows:

      (1) Sixty days prior to the expiration of the one-year commitment
      period, the director of the facility or a designee shall submit
      an evaluation and the board shall submit an assessment of the
      person to the court.

      (2) The court shall schedule a review hearing which shall be
      conducted pursuant to section 6403(c) (relating to court-ordered
      involuntary treatment) and which shall be held no later than 30
      days after receipt of both the evaluation and the assessment
      under paragraph (1). Notice of the review hearing shall be
      provided to the person, the attorney who represented the person
      at the previous hearing held pursuant to this subsection or section
      6403, the district attorney and the county solicitor or a designee.
      The person and the person’s attorney shall also be provided with
      written notice advising that the person has the right to counsel
      and that, if he cannot afford one, counsel shall be appointed for
      the person. If the court determines by clear and convincing
      evidence that the person continues to have serious difficulty
      controlling sexually violent behavior while committed for inpatient
      treatment due to a mental abnormality or personality disorder that
      makes the person likely to engage in an act of sexual violence,
      the court shall order an additional period of involuntary inpatient
      treatment of one year; otherwise, the court shall order the
      department, in consultation with the board, to develop an
      outpatient treatment plan for the person. The order shall be in
      writing and shall be consistent with the protection of the public
      safety and appropriate control, care and treatment of the person.

42 Pa.C.S. § 6404(b) (emphasis added). As § 6404(b)(1) requires both the

submission of an evaluation by the director of the facility or designee, as well

as the admittance of an SOAB assessment to the court and court review those

submissions, we discern no error in the admission and consideration of Dr.

Barnes’s facility report. Since Dr. Barnes drafted the § 6404(b)(1) report, it

was already part of the court’s consideration before the review hearing.


                                     - 14 -
J-S48004-19


      Finally, viewing all of the properly admitted evidence in the light most

favorable to the county, we find that the county established by clear and

convincing evidence that Appellant has a mental abnormality or personality

disorder that causes him serious difficulty controlling sexually violent

behavior, such that involuntary civil commitment remains necessary.         As

previously noted, Dr. Valliere opined that Appellant has exhibitionistic

disorder, frotteuristic disorder, and antisocial personality disorder. See N.T.

Act 21 Review Hearing, 12/12/18 at 6. Appellant “spent the first half of the

year struggling with adjusting to the treatment program, being oppositional,

being aggressive, showing emotional dysregulation or instability.” Id. at 7.

Dr. Valliere found most concerning the fact that Appellant

      continued to demonstrate symptoms related to his sexual
      dangerousness. He reported having erections when angry and
      erections in public, which obviously indicate sexual arousal to
      aggressive thoughts and sexual arousal to public areas, both
      specifically related to his disorders or exhibitionistic disorder,
      which is a nonconsenting display of genitals, erection, or
      masturbatory behavior to others, and frotteuristic disorder, which
      is nonconsensual touching of others. He has a history of sexually
      assaulting his treatment staff. And so the reports of his fantasies
      and objectification and sexual preoccupation with female staff at
      the center were very concerning and showed an inability to self-
      manage those things. He made threatening statements to staff
      and was fixated on those staff. Additionally, what is also an issue
      is that [Appellant] tends to rely on sexual soothing when he
      becomes upset or dysregulated. So he continues to show sexual
      preoccupation, which means he’s not managing his sexual urges
      at all.
Id. at 7-8.   Dr. Valliere explained that Appellant’s persistent inability or

unwillingness to manage his sexual urges and preoccupation made him


                                    - 15 -
J-S48004-19


sexually dangerous, such that he should remain in inpatient treatment for

another year. Id. at 15-16. While Dr. Valliere acknowledged that Appellant

had made some minimal advancement since his initial admittance at Torrance,

she did not believe that he had “achieved enough progress or goals to

decrease his supervision and monitoring by staff.” Id. at 13. Dr. Valliere’s

position found support in Appellant’s testimony where he conceded that, while

he was in consideration for advancing to level 2.3 in the program, discharge

would not be appropriate until he achieved level five. Id. at 76. Based on

this record, we conclude that the evidence was sufficient to establish the

elements necessary to continue Appellant’s involuntary commitment under Act

21.

      Order affirmed.

      Judge Shogan joins the memorandum.

      Judge Strassburger concurs in result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/20




                                   - 16 -